ALVERSON TAYLOR & SANDERS

LAWYERS
6605 GRAND MONTECITO PARKWAY

SUITE 200
LAS VEGAS, NEVADA 89149
(702) 384-7000 FAX (702) 385-7000

NO MB NM WB NH DB NO HB KH KF KF FF FY F&F
JI an wm &® Ww NY FP DOD ob DO AHN THD OO LS

ND
aD

 

 

Case 2:21-cv-00182-GMN-NJK Document 1 Filed 02/03/21

ALVERSON TAYLOR & SANDERS
KURT R. BONDS, ESQ.

Nevada Bar #6228

TREVOR R. WAITE, ESQ.

Nevada Bar #13779

6605 GRAND MONTECITO PARKWAY
SUITE 200

LAS VEGAS, NEVADA 89149

(702) 384-7000

FAX (702) 385-7000
efile@alversontaylor.com

Attorneys for RGS Financial, Inc.,

Page 1 of 3

IN THE UNITED STATE DISTRICT COURT
FOR THE DISTRICT OF NEVADA

JOSEF GUTTMANN, an Individual
Plaintiff

-against-

RGS FINANCIAL, INC.,

Defendant.

 

 

Case No.:

DEFENDANT RGS FINANCIAL,
INC.’S NOTICE OF REMOVAL

COMES NOW, Defendant RGS FINANCIAL, INC. (“RGS”) by and through its counsel of

record, the law firm of Alverson Taylor & Sanders, and files its Notice of Removal as follows:

1. Plaintiff JOSEF GUTTMANN served RGS with his state-court Complaint on January

19, 2021 in the Justice Court, Las Vegas Township, Clark County, Nevada located at 200 Lewis

Ave, Las Vegas, NV 89101.

2. This is a civil action based on Plaintiffs contention that Defendant violated the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seg. (‘FDCPA”). This case is still pending in

state court.

KRB/86

 
ALVERSON TAYLOR & SANDERS

LAWYERS
6605 GRAND MONTECITO PARKWAY

SUITE 200
LAS VEGAS, NEVADA 89149
(702) 384-7000 FAX (702) 385-7000

NY NM NY NY NY BY BM NY NHN FP FB FP FP BF PP FP FP BF
o DIA wes WwW YS »F oO wo ODO I DBD HT & W DY F CO w

 

 

Case 2:21-cv-00182-GMN-NJK Document 1 Filed 02/03/21 Page 2 of 3

3. Removal is proper because this case involves a federal question—an alleged violation
of the FDCPA. This entire suit is removable under 28 U.S.C. § 1441(a).

4. Venue is proper in this district under 28 U.S.C. 1441(a) because the state court where
the suit has been pending is located in this district.

5. Removal is timely pursuant to 28 U.S.C. § 1441(b) because RGS has filed its Notice
of Removal within 30 days of receipt of Plaintiff's state-court Petition.

6. Pursuant to U.S.C. § 1441(a), acopy ofall process, pleadings, documents, and orders
in this case have been attached as Exhibit A.

8. A copy of this Notice of Removal has been sent to Plaintiff and will be filed with the
clerk of the Justice Court, Las Vegas Township, Clark County, Nevada.

9. Plaintiff requested a jury trial in the state court matter.

WHEREFORE, PREMISES CONSIDERED, RGS respectfully requests that this Court
assume full jurisdiction over the proceeding as provided by law.

DATED this 2" day of February, 2021.

ALVERSON TAYLOR & SANDERS

Atte

KURT R. BONDS, ESQ.

Nevada Bar #6228

TREVOR R. WAITE, ESQ.

Nevada Bar #13779

6605 GRAND MONTECITO PARKWAY
SUITE 200

LAS VEGAS, NEVADA 89149

(702) 384-7000

efile@alversontaylor.com
Attorneys for RGS Financial, Inc.,

 

Mt

Mit

2 KRB/86

 
ALVERSON TAYLOR & SANDERS

LAWYERS
6605 GRAND MONTECITO PARKWAY

SUITE 200
LAS VEGAS, NEVADA 89149
(702) 384-7000 FAX (702) 385-7000

nN WwW & WW Nh

10

11

12

NM NM NM HY FP BP BF PP BP Bb
WO NY FB CO © © TY WH Ww &

24
25
26
27

28

 

 

Case 2:21-cv-00182-GMN-NJK Document 1 Filed 02/03/21 Page 3 of 3

CERTIFICATE OF MAILING
I HEREBY CERTIFY that I am an employee of ALVERSON TAYLOR & SANDERS and
that on this 2" day of February, 2021, I caused a true and correct copy of the foregoing attached
document, Notice of Removal, electronically filed this 2" day of February, 2021, to be served as
follows:
HM =©VIA U.S. POSTAL MAIL: by placing a true and correct copy thereof enclosed in a

“sealed envelope with the postage thereon fully prepaid, addresses as indicated on the
attached service list in the United States Mail.

 

SERVICE LIST
Josef Guttmann
721 Campbell Dr.
Las Vegas, Nevada 89107
Caw torn Le Ae
An Employee of ALVERSON

TAYLOR & SANDERS

NACLIENTS\86\Notice of Removal Guttman (Fed).doc

3 KRB/86

 
